ATTACHMENT TO ADVISORY ACTION
Response to Amendment
	Applicant's amendments have been fully considered.
	Newly proposed claim 1 would overcome the rejection of record, however, the claim would be rejected in view of Strucker (US20140252685A1 made of record in attached PTO-892)
	In particular, the new claim requires, inter alia, depositing an agent on an unfused powder. While this appears to overcome the rejection of record, which deposits an agent on a fused powder, Strucker teaches that “ polyamide powder is supplied and deposited over part bed surface 7. An ink consisting of fine silver powder (1-5 micrometer) in an organic carrier liquid is loaded into the dispensing system of the print head.” (P0036)
and 
“The amount of ink deposited by the print head is controlled such that when the liquid carrier evaporates, the resulting silver traces will have the desired electrical or RF properties while keeping the total height of the silver trace less than the layer-thickness of polyamide powder so that it does not interfere with spreading of the next layer.” (P0038)
which would read on the newly claimed limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744